United States Court of Appeals
                      For the First Circuit


No. 12-2191

              ROSEMARIE O'CONNELL; ALEJANDRO FRANCO,

                     Plaintiffs, Appellants,

                                v.

 HUMBERTO MARRERO-RECIO, in his personal and official capacity;
  JORGE GARCÍA-FANEYTT, in his personal and official capacity;
 JESÚS MÉNDEZ-RODRÍGUEZ, in his personal and official capacity,

                      Defendants, Appellees.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF PUERTO RICO

        [Hon. Aida M. Delgado-Colón, U.S. District Judge]
          [Hon. Marcos E. López, U.S. Magistrate Judge]


                              Before

                   Torruella, Selya and Lipez,
                         Circuit Judges.


     Harry Anduze-Montaño, with whom José A. Morales-Boscio was on
brief, for appellants.
     Michelle   Camacho-Nieves,    Assistant   Solicitor   General,
Department of Justice, with whom Margarita Mercado-Echegaray was on
brief, for appellees.



                          July 22, 2013
            TORRUELLA, Circuit Judge.     After brief stints as the

Human Resources Director of two Puerto Rico governmental agencies,

Plaintiff-Appellant Rosemarie O'Connell sued her former supervisors

seeking redress under 42 U.S.C. § 1983 and the laws of Puerto Rico.

The district court dismissed some of her claims at the pleading

stage, and the rest at summary judgement.         O'Connell now appeals

the dismissal of three of those claims.

            Specifically, O'Connell first challenges the dismissal of

her First Amendment free speech claim, arguing that the district

court erred in finding that her "speech" exclusively revolved

around   her    professional   responsibilities    as   Human   Resources

Director.      Second, O'Connell challenges the dismissal of a claim

she made under the Puerto Rico Whistleblowers Protection Act ("Law

426"), P.R. Laws Ann. tit. 1, § 601, and takes issue with the

court's determination that she never engaged in the kind of

whistleblowing activities protected under the statute.            Third,

O'Connell challenges the judgment on her First Amendment freedom of

association claim.      According to O'Connell, the court erred in

holding the First Amendment inapplicable to her position as Human

Resources Director.

            After careful consideration, we affirm the district court

on all fronts.




                                   -2-
                             I. Background1

           After the New Progressive Party ("NPP") won Puerto Rico's

November   2008   general   elections,   O'Connell,   a   long-time   NPP

affiliate,2 became the Human Resources Director of the Puerto Rico

Permits and Regulation Administration (Spanish acronym "ARPE").

Shortly thereafter, Defendants-Appellees,      Humberto Marrero-Recio

and Jorge García-Faneytti, also NPP affiliates, were respectively

appointed as the first and second in command at ARPE.3       O'Connell,

Marrero, and García appear to have coexisted without conflict

during their first months at ARPE.

           Things changed in May 2009 when an NPP primary election

pitted O'Connell and Marrero's candidates against each other. When

Marrero learned that O'Connell stood in a different camp for the

election, he prohibited her from campaigning in favor of her


1
   We state the facts underlying O'Connell's claims as alleged in
her complaint.   S.E.C. v. Tambone, 597 F.3d 436, 438 (1st Cir.
2010). When reviewing the summary judgment ruling, see infra Part
II (B), we use only those facts that are properly documented in the
summary judgment record.
2
   As an active member of the NPP, O'Connell has held different
leadership positions through the years, including, for example,
Regional Director of the Women's Organization, Electoral Director
for the Carolina Region, and "Get Out to Vote" Regional Director.
In the 2007 NPP primary election, O'Connell unsuccessfully ran for
a Senate seat representing the Carolina District. She has also
worked within the NPP Human Resources Professional Group of the
Public Employment Coalition as well as coordinated several NPP
activities.
3
   Marrero remained as ARPE's Administrator until October 8, 2009,
when he was appointed to a different position at another
governmental agency. García succeeded him as ARPE's Administrator.

                                  -3-
candidate. Marrero also threatened her by stating that "he did not

want to learn that she voted in the primaries for [her candidate]."

O'Connell voted for her candidate anyway, and a few days after the

election, Marrero told O'Connell that he knew how she had voted and

that, from that point on, she was not allowed to engage in any

"off-office" political activities.          Marrero also enlisted some of

his subordinates at ARPE to spy on O'Connell. A clandestine

newsletter circulating at ARPE stated that O'Connell was being

videotaped and that she held a parallel private-sector job.

O'Connell    later   learned   that    a    subordinate   of   Marrero   was

responsible for the publication of the newsletter and that Marrero

exerted control over its content.

      O'Connell and Marrero also butted heads when it came time to

implement the "Special Act Declaring a State of Fiscal Emergency,"

also known as "Law 7."         As ARPE's Human Resources Director,

O'Connell was responsible for determining and reporting the agency

employees' "years of service" to a so-called Stabilization Board

created under Law 7.      The Board was required to determine the

respective "seniority" of each employee in order to make downsizing

decisions.    Employees could challenge the Board's determinations

within a period of 30 days.

            In an attempt to prevent the possible layoff of certain

NPP employees under Law 7, Marrero instructed O'Connell to falsify

their personnel records by increasing their years of service.            She


                                      -4-
refused, and, a few days later, García made the same request.                    But

O'Connell reaffirmed her position "and explained that the[] same

employees [had] failed to challenge the calculated time within the

term established by Law 7 [and] [t]hat it was illegal for her to

change the numbers adjudicated by the Stabilization Board."

             Unable       to    impose   his     will   over   O'Connell,   Marrero

entrusted    one     of    his    subordinates      with    reviewing    employees'

challenges     to    the       year-of-service      computations    made    by   the

Stabilization Board.            Marrero then instructed O'Connell to certify

the work of his subordinate without validating the information

provided to her.          She refused and told Marrero that "the Internal

Auditor,    the     IT    Director,      the   License     Supervisor,   and   human

resources personnel would verify the calculations."

             O'Connell and Marrero's working relationship continued to

deteriorate as she consistently refused to follow his politically

motivated orders.              For example, among other things, O'Connell

refused to acquiesce to Marrero's wishes to (1) reinstate an NPP

employee who was previously terminated because of dishonesty; (2)

ignore an Office of Government Ethics request for information as to

possible unethical conduct at the agency; (3) disregard personnel

related inquiries made by NPP employees considered to be traitors

because they were friends with employees affiliated with the

opposing party; and (4) arbitrarily transfer an ARPE employee as

punishment for supporting the opposing party.                  In refusing to act


                                           -5-
as instructed, O'Connell told Marrero that his requests "could not

be legally justified and would surely bring upon [them negative

legal     repercussions]."        Marrero    responded    "that      he   was

'disappointed' with her failure to act according to his wishes."

And when O'Connell reinstated the duties of another employee

affiliated with an NPP opponent, Marrero responded by having an

employee under his direct supervision threaten her, stating that

"those who do not follow our instructions (gestured by 'passing a

finger across his neck') . . . [and we] know where your husband

works and where your daughter studies."

             O'Connell tendered her resignation on October 9, 2009,

effective on December 15, 2009.             A few days later, however,

O'Connell received an offer to become the Human Resources and Labor

Relations Director for the Puerto Rico Public Buildings Authority

(Spanish acronym "AEP") under the direction of         Defendant-Appellee

Jesús     Méndez-Rodríguez   (together      with   Marrero    and    García,

"Defendants").      She accepted the offer and changed the effective

date    of   her   resignation   to   October   31,   2009.    But    during

O'Connell's first day at AEP, Méndez summoned her to a meeting and

informed her that "she was [being] terminated immediately" because

Marrero had threatened to cause problems if she was employed at the

agency.      As O'Connell left the AEP building, she came across an

edition of ARPE's clandestine newsletter already in circulation

stating that she had been immediately terminated from AEP.


                                      -6-
            O'Connell filed her complaint on October 7, 2010, and

amended it on January 19, 2011. O'Connell divided Count One of her

amended complaint into two sections.              The first section claimed

that she had been constructively discharged at ARPE, and then

discharged at AEP, due to her allegiance with an NPP faction

disfavored by Defendants, in violation of her First Amendment

freedom of association rights.        The second section claimed First

Amendment free speech violations in the form of retaliation on

account of "her refusal to partake in the[] illegal actions"

requested by Marrero and García.           O'Connell's Law 426 claim was

pled in Count Five of the amended complaint, which stated that

"Defendants took an adverse employment action against Plaintiff

because of her 'whistleblowing' actions."

           In due course, Defendants moved to dismiss the amended

complaint under Federal Rule of Civil Procedure 12(b)(6).                      The

district court granted the motion in part, dismissing O'Connell's

First Amendment retaliation claim as well as her Law 426 claim. In

so holding, the court rejected O'Connell's contention that the

complaint sufficiently pled retaliation based on the different

actions   Marrero   and   García    took    upon    her     refusal    to   follow

personnel-related    orders    that        she     considered       illegal    and

politically   motivated.      The    court       reasoned    that     O'Connell's

"speech" was made in response to Marrero's orders "pursuant to her

professional activities and, therefore, d[id] not fall under the


                                    -7-
First Amendment's protections." In connection with O'Connell's Law

426 claim, the court agreed with Defendants that the complaint

failed to allege "the misuse of public property or public funds"

required for a valid whistleblowing claim under that law.

             Once discovery concluded, Defendants moved for summary

judgment in connection with O'Connell's First Amendment freedom of

association claim and the remaining state law claims.         As relevant

here, they argued that O'Connell's Human Resources positions at

ARPE and AEP were "trust" and "policy-making" positions exempted

from the protection of the First Amendment.                In opposition,

O'Connell    stated   that   the   responsibilities   of   her   positions

resembled those of a technocrat and not a policymaker given that

Law 7 had "stripped" her job of any discretion and "severely

curtailed" her supervisory duties.        In a thorough, well-reasoned

opinion, the district court sided with Defendants, and this appeal

timely ensued.

                             II. Discussion

             A. Challenges to the Pleading Stage Dismissals

             We review the district court's ruling on a motion to

dismiss de novo, accepting all well-pled facts in the complaint as

true, and drawing all reasonable inferences in favor of the

plaintiff.    Ocasio-Hernández v. Fortuño-Burset, 640 F.3d 1, 7 (1st

Cir. 2011); Gargano v. Liberty Int'l Underwriters, Inc., 572 F.3d

45, 48 (1st Cir. 2009).      Dismissal for failure to state a claim is


                                    -8-
warranted when the complaint lacks "sufficient factual matter . .

. to 'state a claim to relief that is plausible on its face.'"

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 570 (2007)).                       We make this

determination through a holistic, context-specific analysis of the

complaint,    which,     in   some    cases,   can    represent    a     formidable

undertaking. See Iqbal, 556 U.S. at 679;               Maldonado v. Fontanes,

568 F.3d 263, 268 (1st Cir. 2009).              However, where, as here, a

district     court     "accurately     takes    the     measure    of        a     case,

persuasively       explaining   its    reasoning,     and    reaches     a       correct

result, it serves no useful purpose for a reviewing court to write

at length in placing its seal of approval on the decision below."

Moses v. Mele, 711 F.3d 213, 216 (1st Cir. 2013).                   We therefore

limit our discussion to the bare essentials.

             1. O'Connell's First Amendment Retaliation Claim

             Our     analysis   begins     with      O'Connell's       claim        that

Defendants impinged on her First Amendment rights in retaliating

against her for refusing to partake in "unethical, unlawful and

discriminatory       practices."         She   claims       that   her       refusals

constituted protected "speech."           We disagree.

             Under the three-part test applicable here, the threshold

inquiry is whether O'Connell spoke as a citizen on a matter of

public concern.       See Decotiis v. Whittemmore, 635 F.3d 22, 29 (1st

Cir. 2011) (citing Curran v. Cousins, 509 F.3d 36, 45 (1st Cir.


                                        -9-
2007)), and Pickering v. Bd. of Educ., 391 U.S. 563, 568 (1968)).4

A dispositive factor in this determination is whether the "speech"

underlying O'Connell's claim was made "pursuant to [her] official

duties."   Garcetti v. Ceballos, 547 U.S. 410, 421 (2006).                 If the

answer to this inquiry is in the affirmative, then O'Connell has no

First Amendment claim, since "restricting speech that owes its

existence to a public employee's professional responsibilities does

not infringe any liberties."          Id. at 421-22.

             As    the   district   court    correctly    held,   the    "speech"

underlying O'Connell's claim was made pursuant to her duties as

ARPE's Human Resources Director. According to Count One of her

complaint,        O'Connell's   alleged      protected     speech       consisted

exclusively of several instances in which she communicated to

Marrero and García her reluctance to undertake personnel-related

actions that she deemed either illegal or unethical.                     In other

words,   O'Connell's       "speech"   solely    focused    on   events    at   her

workplace and was made exclusively to fulfill her responsibilities

as ARPE's Human Resources Director.            This type of communication is

the quintessential example of speech that owes its existence to a


4
   For the second prong, "the court must balance the interest of
the employee, as a citizen, in commenting upon matters of public
concern and the interest of the State, as an employer, in promoting
the efficiency of the public services it performs through its
employees." Decotiis, 635 F.3d at 29 (citations, alterations, and
quotation marks omitted). Under the third prong, "the employee
must show that the protected expression was a substantial or
motivating factor in the adverse employment decision."          Id.
(citations omitted).

                                      -10-
public employee's professional responsibilities and thus is not

protected under the First Amendment.        See, e.g., Garcetti 547 U.S.

at   421-22    (finding   the   First   Amendment   Free    Speech   clause

inapplicable to prosecutor’s memo on “the proper disposition of a

pending criminal case” as it was written in conjunction with his

professional responsibilities and it was part of what he was paid

to do); Foley v. Town of Randolph, 598 F.3d 1, 7-8 (1st Cir. 2010)

(finding no First Amendment protection where the chief of the fire

department addressed the media in an official capacity during a

press conference when he was on duty, in uniform, at the scene of

a fire, and speaking alongside the State Fire Marshal on matters

concerning the fire department’s funding).            For that reason,

O'Connell is unable to state a plausible claim for relief and our

Decotiis inquiry ends.

              O'Connell contends that the district court disregarded

well-pled allegations stating that she suffered retaliation for

participating in the NPP's primary election against Marrero's

wishes.   O'Connell, however, did not premise her First Amendment

retaliation claim on those allegations.         Count One, subsection B

(entitled "Retaliation") of her first amended complaint makes plain

that   O'Connell's    retaliation   claim   arose   out    of   Marrero   and

García's actions in connection with her refusal to go along with

their alleged illegal orders:




                                    -11-
           Defendants    violated    Plaintiff's    First
           Amendment rights as she suffered [D]efendants'
           retaliation for refusing to follow politically
           motivated illegal employment actions to favor
           members of her own party, and for opposing
           orders from the codefendants to injure members
           of the opposing party . . . .        O'Connell
           engaged in protected speech while refusing to
           follow    the    unethical,    unlawful    and
           discriminatory     practices     ordered    by
           [D]efendants.


Similarly, O'Connell's opposition to Defendants' motion to dismiss

restated that Defendants' "retaliation was due to Plaintiff's

refusal to violate the law and her duties as a public servant in

order to accommodate defendants' requests to favor their political

protegees and to illegally affect others that were not . . . ."5

The district court therefore had no reason to factor into its

analysis   of   O'Connell's   retaliation   claim   the   allegations

concerning her participation in the NPP's primary elections.     See

Rivera-Gomez v. de Castro, 843 F.2d 631, 635 (1st Cir. 1988)

("Judges are not expected to be mindreaders.        Consequently, a

litigant has an obligation to spell out its arguments squarely and

distinctly or else forever hold its peace.") (internal citation and

quotation omitted).   Neither do we. United States v. Slade, 980



5
    Defendants' motion to dismiss unequivocally argued that
O'Connell's retaliation claim failed because it was premised on
"speech"   that   exclusively   arose   from  her   professional
responsibilities.    If O'Connell felt that Defendants were
misconstruing her retaliation claim, she could (and should) have
stated so in her opposition or requested leave to amend the
complaint. She did neither.

                                -12-
F.2d 27, 30 (1st Cir. 2013) ("It is a bedrock rule that when a

party has not presented an argument to the district court, she may

not unveil it in the court of appeals.").

            Let us be perfectly clear.          We in no way condone conduct

of the type that O'Connell attributes in her complaint to Marrero

and García.    But federal law does not provide a remedy for every

kind   of   misfeasance     by     a    local   official,      no   matter    how

unattractive, and O'Connell has not plausibly alleged a timely

argued violation of any federally assured right.

            2. O'Connell's Law 426 Claim

            Next,   we    consider      O'Connell's      contention    that   her

complaint plausibly pled a Law 426 whistleblowing claim.                Law 426

was enacted to protect

            the rights of public employees and officials
            who disclose information or testify on alleged
            improper or illegal acts regarding the use of
            public property or funds that due to their
            nature   constitute    acts   of    government
            corruption or fall within the ethical conduct
            regulated by our legal system.

P.R. Laws Ann. tit. 1, § 601. (emphasis added).                Its provisions,

among other things, make it illegal to dismiss, threaten, or

discriminate against any public employee who discloses or attempts

to disclose, "before any official or employee with investigative

functions or before a state or federal legislative, administrative

or judicial forum," the improper or illegal misuse of public funds,

acts   of   corruption,    abuse       of   authority,    or   other   qualified


                                        -13-
information.    P.R. Laws Ann. tit. 1, § 603(a), (b)(1).         Therefore,

in order to lay out a plausible whistleblowing cause of action

under Law 426, the statute's plain language calls for a complaint

to state three threshold allegations: (1) that the plaintiff was

aware of qualified information; (2) that she reported or attempted

to report that information to an investigatory agent or to a forum

with administrative, legislative, or judicial authority; and (3)

that she was retaliated against on account of such reporting or

attempted reporting.

          In dismissing O'Connell's Law 426 claim, the district

court held that O'Connell's complaint had "not alleged that [she]

ever reported the misuse of public property or public funds . . .

." O'Connell disagrees and argues that Marrero and García's orders

in connection with the "years-of-service" report provided to the

Stabilization Board constituted acts of financial malfeasance

directly falling under Law 426's purview.            She reasons that the

Stabilization    Board   was   to   use    that   report   in   implementing

personnel-related decisions, and that Marrero and García's orders

would have eventually impacted public funds.          O'Connell, however,

never raised this argument below. In fact, the following sentences

encompass the entire extent of O'Connell's memorandum in opposition

to the dismissal of her Law 426 claim: "Plaintiffs' averments amply

showed the corrupted conduct engaged by the [D]efendant[s].           Thus,

Defendant[s]' Law 426 argument is meritless." Accordingly, we need


                                    -14-
not    consider      O'Connell's         eleventh-hour         contentions         at   this

juncture.     Slade, 980 F.2d at 30.          In any event, even if we were to

do so, the fact remains that O'Connell's complaint nowhere alleges

that she ever disclosed or attempted to disclose Marrero and

García's alleged financial wrongdoing to anybody with investigating

authority, or to an otherwise qualified forum, and this in itself

is    fatal   to     her   contentions      under       Law    426's    whistleblowing

provisions.

              In the alternative, O'Connell argues that the district

court construed Law 426 too narrowly in limiting its application to

instances of financial malfeasance reporting.                          In support, she

alludes to subsection b(3) of Law 426, which, in pertinent part,

provides that "[n]o public employee who has authority to influence,

recommend      or     approve      any     action,      shall     make        adverse     or

discriminatory decisions regarding any public official or employee

for [...] [r]efusing to obey an order to carry out an act or

omission      that   would   bring       about    the     violation      of    a    law   or

regulation."          P.R.   Law    Ann.    tit.     1,    §    603(b)(3)       (emphasis

supplied).          O'Connell   also      underscores         complaint       allegations

specifically stating that Marrero and García discriminated against

her because she refused to carry out orders that would have

violated the law.

              Her contentions on this front appear to have some merit.

After all, the allegations she brings to our attention seem to


                                           -15-
depict the exact same conduct prohibited under § 603(b)(3).

Nevertheless, O'Connell failed to raise this argument during the

district court's proceedings.   In fact, when Defendants moved to

dismiss her Law 426 claim, they argued that she exclusively

asserted whistleblowing claims.6 O'Connell responded with the pair

of perfunctory, generic sentences highlighted above, and never

argued that § 603(b)(3) was implicated in this case.   O'Connell is

therefore in no position to challenge the application of Law 426 on

grounds that she failed to raise before the district court, namely,

that her claim was premised on subsection b(3).   United States ex

rel. Estate of Cunningham v. Millennium Labs. of CA, Inc., 713 F.3d

662, 674 (1st Cir. 2013) ("If any principle is settled in this

circuit, it is that, absent extraordinary circumstances, legal

theories not raised squarely in the lower court cannot be broached

for the first time on appeal.") (citations omitted).

          B. Challenge to the Summary Judgment Order




6
    We find that Defendants interpreted O'Connell's complaint
coherently, given the way in which she articulated her Law 426
Count:

     These statutes [including Law 426] imposed as sanctions,
     the payment of double damages against those employers
     that take adverse employment actions, including to
     terminate any employee, in retaliation for claiming her
     protected rights and for engaging in speech of public
     concern ("whistleblowing"). In the instant case,
     Defendants took an[] adverse employment action against
     Plaintiff because of her "whistleblowing" actions.

                                -16-
          Last, we consider O'Connell's argument that the district

court erred when summarily dismissing her First Amendment freedom

of association claim.   We review the district court's entry of

summary judgment de novo, Wojcik v. Mass. State Lottery Comm'n, 300

F.3d 92, 98 (1st Cir. 2002), and affirm when "there is no genuine

dispute as to any material fact and the movant is entitled to

judgment as a matter of law."   Farmers Ins. Exch. v. RNK, Inc., 632

F.3d 777, 782 (1st Cir. 2011).     Even though we are not wedded to

the district court's rationale, and can affirm on any ground made

manifest by the record, O'Brien v. Town of Agawam, 350 F.3d 279,

292 (1st Cir. 2003), when the lower court produces a well-reasoned

on-point decision, as in the present case, we generally track the

court's steps and refrain from writing at length, Lawton v. State

Mut. Life Assur. Co. of Am., 101 F.3d 218, 220 (1st Cir. 1996).

             In the First Circuit, it is a settled principle that

the First Amendment does not protect all government employees from

layoffs based on political-party affiliation.     Flynn v. City of

Boston, 140 F.3d 42, 46 (1st Cir. 1998).    We employ a two-pronged

test to determine whether a particular public employee can be

properly terminated on account of political-party affiliation.

First, we look to whether "the discharging agency's functions

entail decision making on issues where there is room for political

disagreement on goals or their implementation."   Rosenberg v. City

of Everett, 328 F.3d 12, 18 (1st Cir. 2003) (quoting Roldán-Plumey


                                 -17-
v. Cerezo-Suárez, 115 F.3d 58, 61-62 (1st Cir. 1997)) (internal

quotations omitted).            Then we determine whether "the particular

responsibilities of the plaintiff's position resemble those of a

policy maker, privy to confidential information, a communicator, or

some    other      office   holder    whose    function   is   such   that   party

affiliation is an equally appropriate requirement for continued

tenure."      Id.

                Here, on the first prong, we find that both discharging

agencies, ARPE and AEP, are involved in decision-making on issues

for which there is room for political disagreement.                   On the one

hand, ARPE, among other things, is charged with the administration

of the permit process for every construction project in Puerto

Rico.        We thus agree with the district court in Velázquez v.

Quiñones, 550 F.Supp.2d 243, 249 (D.P.R. 2007), that the agency

"plays a vital role in the implementation of any administration's

urban planning policies."            It is certainly not difficult to fathom

how different political factions could disagree on these policies,

and     it    is    therefore    evident      that   ARPE's    functions     entail

decision-making on politically contentious issues.

              Likewise, AEP is an agency responsible for implementing

politically sensitive policies.               The AEP is a public corporation

whose seven-member board includes four people appointed by the

Governor of Puerto Rico. Soto Padró v. Pub. Bldgs. Auth., 675 F.3d

1, 2 (1st Cir. 2012).        The AEP directs the preparation of plans for


                                        -18-
all buildings and other facilities related to the provision of

government        services,     such    as    schools   and    hospitals,    and   is

empowered to contract with private entities to own, lease, finance,

or repair such facilities.              P.R. Laws Ann. tit. 22, § 903.             In

Juarbe-Angueira v. Arias, 831 F.2d 11, 15 (1st Cir. 1987), we held

that the AEP's mission "at least potentially . . . concern[ed]

politically-charged           issues"    and     granted      AEP's    Administrator

qualified immunity on plaintiff's political discrimination claim.

Since this decision, we have witnessed a number of developments at

the   AEP    and    can   now   firmly       state   that   the   agency's   mission

definitely, not merely potentially, concerns politically charged

issues. Most significant of these developments is a 2006 amendment

to the agency's enabling statute, P.R. Laws Ann. tit. 22, § 902,

that mandated, as a matter of public policy, all governmental

entities to "promote and support the contracting of the services of

the [AEP] in order to fulfill the design, construction, remodeling,

improvements, operations and maintenance needs of the structures

needed      for    rendering     [their]       services."7        As    governmental

organizations are now obligated to use the AEP services, the agency

has absolute authority over the amount of money and resources that

will be allocated for various repair, construction, and maintenance




7
  The amendment does not apply to governmental organizations which
traditionally used their own employees or outside contractors to
satisfy such needs.

                                         -19-
projects.   The political disposition of a given administration may

thus greatly factor into the scope of such AEP projects.

            As it is clear to us that both agencies' functions entail

decision-making on politically charged issues, we move to the

second prong of the test--that is, to evaluate whether O'Connell's

particular responsibilities resembled those of a policy-maker.

Jiménez-Fuentes v. Torres-Gaztambide, 807 F.2d 236, 242 (1st Cir.

1986) (citing Tomczak v. City of Chicago, 765 F.2d 633, 640 (7th

Cir. 1985)).    In making this determination, we look first to the

position's job description rather than the employee's actual de

facto responsibilities, finding this to be "the best, and sometimes

[a] dispositive, source for determining the position's inherent

functions."    Roldán-Plumey, 115 F.3d at 62.   We also consider the

position's "relative pay, technical competence, power to control

others, authority to speak in the name of policymakers, public

perception, influence on programs, contact with elected officials,

and responsiveness to partisan politics and political leaders."

O'Connor v. Steeves, 994 F.2d 905, 910 (1st Cir. 1993) (internal

citations omitted).

            O'Connell's official job description at ARPE called for

(1) performing duties related to "the direction, coordination,

supervision and evaluation of the activities conducted in the

various sections of the Human Resources office"; (2) ensuring

"application and compliance of the laws and regulations related to


                                 -20-
the   merit    system       and   to   personnel      administration";      and    (3)

preparing confidential reports and participating in the formulation

and implementation of public policy regarding the administration of

human resources in the agency.8                  As the AEP's Human Resources

Director, she would have been in charge of "the enactment and

implementation of the labor management policy, as well as the

planning,     coordination,        and    supervision     of   the   programs      and

activities that are developed in the Human Resources and Labor

Affairs Office."

              According to both job descriptions, the Human Resources

Director positions at the agencies have inherent policy-making, or

at the very least, policy implementation authority.                     As noted by

the district court, both positions are the highest human resources

positions     in     their   respective      agencies,     and   both    are   trust

positions which answer only to the agencies' administrators.

Moreover,      the    job    descriptions        either   explicitly       state    or

implicitly suggest that the Human Resources Director has access to

confidential       information.          Crucially,    both    positions    are    the

conduit between the agencies' administrators and staff.                      Even if

the Human Resources Director of either agency only relays policy

from the administrator to the staff, she is still in a position to



8
     Defendants accompanied their summary judgment motion with
copies of the official job descriptions of O'Connell's positions at
ARPE and AEP. O'Connell raised no objection in connection with
those exhibits.

                                          -21-
implement policy, which the Supreme Court has noted is just as

important as policymaking.         Branti v. Finkel, 445 U.S. 507, 530

(1980).     Moreover, the Human Resources Director of both agencies

has authority to speak on behalf of policymakers, as well as

influence to carry out the programs of their superiors. As such it

appears evident that the second prong of the Rosenberg inquiry is

satisfied, and political affiliation is an appropriate requirement

for employment, since both Human Resources Director positions

clearly   resemble   top   level    policymakers          in   their     respective

agencies.

             O'Connell   attempts     to       sidestep   these    realities       by

claiming that Law 7 limited her inherent responsibilities so as to

strip her of discretion over any human resources policy-making or

implementation.      However,   Law        7   only   called     for   a   two-year

suspension of select responsibilities, temporarily preventing the

Human Resources Director from taking certain personnel actions such

as promotions, demotions, relocations and transfers. Law 7 did not

eliminate or alter the Human Resources Director's job description.

See P.R. Laws Ann. tit. 3, §§ 8802(a)(1)-(27).                 Even assuming that

O'Connell's policy-related duties were limited by Law 7, this

limitation would only be temporary, and her inherent duties would

remain unchanged for the purposes of the Rosenberg analysis.

             In all events, Law 7's major provisions pertain to human

resources,    and   O'Connell   was    the       employee      charged     with   the


                                    -22-
implementation of this law for ARPE's entire workforce (and would

have been charged with Law 7's implementation at AEP).             Such

responsibility is in line with that of a high-level trust employee,

whose political affiliation would be relevant to an agency's

efficient functioning.      Thus O'Connell's contentions miss the

mark.9

            To the extent that O'Connell claims that Law 7 stripped

her   of   policy-making   authority,   yet   maintains   that   Marerro

discriminated against her because of their disagreement over how to

implement Law 7 at ARPE, her arguments are self-defeating.           In

making these claims, O'Connell essentially admits that she retained

some level of authority over how Law 7 was carried out, and that

her use of this authority caused the conflict between her and

Marrero.    This only demonstrates that her position did in fact

retain influence over policy implementation, regardless of any

alleged limitations instituted by Law 7.

            In sum, because there are no genuine disputes of material

facts, and because the Human Resources Director positions at ARPE

and AEP do not enjoy First Amendment protection, judgment in favor

of Defendants in connection with O'Connell's freedom of association

claim is proper as a matter of law.



9
   As the district court correctly pointed out, the fact that
O'Connell pleads intra-party political discrimination does not
alter this holding. See, e.g., Rodríguez-Rodríguez v. Muñoz-Muñoz,
808 F.2d 138, 145 (1st Cir. 1986).

                                 -23-
                        II. Conclusion

         For the forgoing reasons, we affirm the district court's

decisions at both the pleading stage and the summary judgment

stage.




                             -24-